•t£4&.^Zh$^^m^&M®&^**W%K>:>&
                      '•i^mi^i^m^mm^^^^^^ • •           •




                                                                                      £ 'ijf¥, O

Dismissed, Order issued October ^ , 1996
                                                                                    TiZLuyO
                                                                                            &..)j-

                                                                                       Df-
                                                                                      n r
                                                                                             J ~{fijd
                                                                                       t^V -'
                                                     In The

                                          (tiaurl of Appeals
                       jTtftlr Btstrtct of ©*xas at lalias
                                                No. 05-92-01177-CR


                         CEDRIC DEMICHAEL BUTLER, Appellant

                                                          V.


                                  THE STATE OF TEXAS, Appellee


                                        OPINION AND ORDER


               Before Chief Justice Thomas and Justices Maloney and Hankinson
        Cedric Demichael Butler appeals his conviction for sexual assault. Following
 revocation of his probation, the trial court assessed punishment at eight years in prison. In
 one point of error, appellant claims the evidence is insufficient to support his conviction.
 The State, however, challenges this Court's jurisdiction over the appeal because appellant
  originally pleaded guilty as part of aplea bargain agreement but filed only ageneral notice
  of appeal.
         As part of aplea bargain agreement, appellant pleaded guilty and was placed on
  deferred adjudication probation for two years and fined $500. Subsequently, the State filed
                 s4v>«.,*»-*M&'s!*!&^*%^




amotion to adjudicate guilt. Appellant entered an open plea of true to the allegations in
the motion, and the trial court revoked his probation and adjudicated him guilty. The trial
court then placed appellant on ten years' probation. Nine months later, the State filed a
motion to revoke probation. Appellant agreed to enter aplea of true in exchange for an
eight-year sentence. After being sentenced to eight years in prison, appellant filed notice
of appeal.

       Rule 40(b)(1) of the Texas Rules of Appellate Procedure provides:
               [I]f the judgment was rendered upon [an appellant's] plea of
               guilty or nolo contendere pursuant to Article 1.15, Code of
               Criminal Procedure, and the punishment assessed does not
               exceed the punishment recommended by the prosecutor and
               agreed to by the defendant and his attorney, in order to
               prosecute an appeal for anonjurisdictional defect or error that
               occurred prior to entry of the plea the notice shall state that the
               trial court granted permission to appeal or shall specify that
               those matters were raised by written motion and ruled on
               before trial.

 Tex. R. Apt, P. 40(b)(1). Ageneral notice of appeal does not confer jurisdiction upon this
 Court to consider nonjurisdictional issues. Lyon v. State, 872 S.W.2d 732, 736 (Tex. Crim.
  App.), cert. denied, 114 S. Q. 2684 (1994). Further, rule 40(b)(1) applies to cases in which
  an appellant is placed on deferred adjudication probation pursuant to aplea bargain
  agreement and the probation is subsequently revoked and appelant adjudicated guilty.
  Watson v. State, 924 S.W.2d 711, 714-15 (Tex. Crim. App. 1996).
         In this case, appellant entered his original plea pursuant to anegotiated pleabargain
   agreement. Subsequently, as part ofanother negotiated plea agreement, appellant pleaded

                                                 -2-
                                                                                                 d-




true to theState's motion to revoke probation inexchange for an eight-year prison sentence.

Appellant's notice of appeal does not state that the trial court granted permission to appeal
nor does it specify any matters raised by written motion or ruled on before trial.
Consequently, appellant's notice of appeal is general, and he can raise only jurisdictional
defects.


       Appellant's sole point of error challenges the sufficiency of the evidence. Sufficiency
of the evidence is a nonjurisdictional issue. Lyon, 872 S.W.2d at 736. Because appellant
filed a general notice of appeal, this Court does not have jurisdiction over appellant's
appeal. See Lyon, 872 S.W.2d at 736.
       Accordingly, we DISMISS the appeal for want of jurisdiction.




                                                     'EINDA THOMAS,
                                                     CHIEF JUSTICE
 Do Not Publish
 Tex. R. App. P. 90




                                               -3-